U.S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-34422 CHINA MARINE FOOD GROUP LIMITED (Name of Registrant in its Charter) Nevada 87-0640467 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Da Bao Industrial Zone, Shishi CityFujian, China 362700 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-595-8898-7588 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 14, 2013, Common Stock: 29,722,976. CHINA MARINE FOOD GROUP LIMITED. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2013 INDEX TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3-23 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operation 24-40 Item 3: Quantitative and Qualitative Disclosures About Market Risk 40 Item 4: Controls and Procedures 40-41 PART II – OTHER INFORMATION Item 1: Legal Proceedings 42 Item 1A: Risk Factors 42 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3: Defaults Upon Senior Securities 43 Item 4: Mine Safety Disclosures 43 Item 5: Other Information 43 Item 6: Exhibits 44 Signatures 45 2 Back to "Table of Contents" PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA MARINE FOOD GROUP LIMITED INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheet as of June 30, 2013 and Audited Condensed Consolidated Balance Sheet as of December 31, 2012 4 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 6 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2013 7 Notes to Unaudited Condensed Consolidated Financial Statements as of June 30, 2013 8 - 23 3 Back to "Table of Contents" CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (Currency expressed in United States Dollars (“US$”)) June30,2013 December31,2012 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Construction in progress - Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short-term borrowings $ $ Accounts payable, trade Income tax payable - Accrued liabilities and other payables Total current liabilities Commitments and contingencies (see Note 12) Shareholders’ equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized; 0 shares issued and outstanding as of June 30, 2013 and December 31, 2012 - - Common stock, $0.001 par value; 100,000,000 shares authorized; 29,722,976 shares issued and outstanding as of June 30, 2013 and December 31, 2012 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total China Marine Food Group Limited shareholders’ equity Non-controlling interests Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 4 Back to "Table of Contents" CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Currency expressed in United States Dollars (“US$”)) (Unaudited) FortheThreeMonthsEndedJune30, For the Six Months Ended June 30, REVENUE, NET Processed seafood products $ Marine catch Algae-based beverage products COST OF REVENUE (INCLUSIVE OF DEPRECIATION AND AMORTIZATION) Processed seafood products ) Marine catch ) Algae-based beverage products ) GROSS PROFIT OPERATING EXPENSES: Depreciation and amortization ) Sales and marketing ) General and administrative ) Stock-based compensation - - - ) Intangible assets impairment ) - ) - TOTAL OPERATING EXPENSES ) LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Subsidy income - - Rental income Interest income Interest expense ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - ) ) NET LOSS ) Less: net loss attributable to non-controlling interests 48 46 92 NET LOSS ATTRIBUTABLE TO CHINA MARINE FOOD GROUP LIMITED $ ) $ ) $ ) $ ) Other comprehensive income: - Foreign currency translation gain COMPREHENSIVE (LOSS) INCOME $ ) $ ) $ $ ) Net loss per share attributable to China Marine Food Group Limited - Basic $ ) $ ) $ ) $ ) - Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - Basic - Diluted See accompanying notes to condensed consolidated financial statements. 5 Back to "Table of Contents" CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Currency expressed in United States Dollars (“US$”)) (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Reversal of doubtful accounts ) ) Intangible assets impairment - Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable, trade ) Income tax payable ) ) Accrued liabilities and other payables ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Cash paid to construction in progress - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of amount due to a shareholder - ) Proceeds from short-term borrowings Repayment on short-term borrowings ) ) Net cash provided by financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) Effect of exchange rate changes in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $ $ Cash paid for interest $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING TRANSACTIONS Transfer from construction in progress to property, plant and equipment $ $
